SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

81
CAF 14-00781
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF JILLIAN N. NEWMAN,
PETITIONER-RESPONDENT,

                    V                             MEMORANDUM AND ORDER

MICHAEL A. DUFFY, RESPONDENT-APPELLANT.


LAW OFFICE OF KEITH B. SCHULEFAND, WILLIAMSVILLE (ROSS S. GELBER OF
COUNSEL), FOR RESPONDENT-APPELLANT.

JASON R. DIPASQUALE, BUFFALO, FOR PETITIONER-RESPONDENT.

JESSICA L. VESPER, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family Court, Erie County (Paul G.
Buchanan, J.), entered July 16, 2013 in a proceeding pursuant to
Family Court Act article 6. The order, among other things, granted
petitioner permission to relocate with the parties’ child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Contrary to respondent father’s contention, Family
Court properly granted the petition pursuant to which petitioner
mother sought to modify an order of custody and visitation and
permitted her to relocate with the parties’ child to Massachusetts.
We conclude that the court properly considered the Tropea factors (see
Matter of Tropea v Tropea, 87 NY2d 727, 740-741) in determining that
the relocation is in the best interests of the child. Here, the
mother’s husband, who is in the Coast Guard, received orders
transferring him to Massachusetts. “Although he chose to . . . remain
in the [Coast Guard], that choice provided him with stability in
employment in turbulent economic times, as well as benefits including
health insurance for his family” (Matter of Adams v Bracci, 91 AD3d
1046, 1047, lv denied 18 NY3d 809). Further, both the mother and her
husband testified that they expected substantial salary increases
after the transfer (see Matter of Canady v Binette, 83 AD3d 1551,
1551-1552). “[E]conomic necessity . . . may present a particularly
persuasive ground for permitting the proposed move” (Tropea, 87 NY2d
at 739), and the mother established that the relocation was justified
by such economic necessity. In addition, although the relocation will
affect the frequency of the father’s visitation, the mother agreed to
maintain and facilitate a visitation schedule that will afford the
father extensive contact with the child (see Matter of Venus v
                                 -2-                           81
                                                        CAF 14-00781

Brennan, 103 AD3d 1115, 1116). Finally, even assuming, arguendo, that
the court erred in admitting “largely irrelevant evidence relating to
[the father’s] character,” we conclude that such error was harmless
(Matter of Sade B. [Scott M.], 103 AD3d 519, 520).




Entered:   February 13, 2015                   Frances E. Cafarell
                                               Clerk of the Court